           Case 1:21-cv-05527-ER Document 6 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZIPHAIRE PETERS

                                  Plaintiff,

                      -against-                                   21 Civ. 5527 (ER)

 TINESHA MILLS, WARDEN AMKC; DEPT.                             ORDER OF SERVICE
 SANTIAGO, ASST. DEPUTY WARDEN;
 COMMISSIONER CYNTHIA BRANN,

                                  Defendants.

EDGARDO RAMOS, U.S.D.J.:

       Plaintiff, currently detained in the Anna M. Kross Center (“AMKC”) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants sexually assaulted

him. By order dated July 29, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).1

                                           DISCUSSION

A.     Service on Defendant

       The Clerk of Court is respectfully directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants Warden Tinesha Mills, Assistant Deputy Warden Santiago, and former Commissioner

Cynthia Brann waive service of summons.

B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery



       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-05527-ER Document 6 Filed 07/30/21 Page 2 of 2




requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.2

                                         CONCLUSION

       The Clerk of Court is further respectfully directed to electronically notify the New York

City Department of Correction and the New York City Law Department of this order. The Court

requests that Warden Tinesha Mills, Assistant Deputy Warden Santiago, and former

Commissioner Cynthia Brann waive service of summons.

       Local Civil Rule 33.2 applies to this action.

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff,

together with an information package.

SO ORDERED.

 Dated:    July 30, 2021
           New York, New York

                                                                EDGARDO RAMOS
                                                              United States District Judge




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se
Intake Unit.
                                                 2
